Citation Nr: 0721013	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for 
degenerative cervical spine, C4-C5, currently evaluated as 0 
percent (noncompensable) disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from February 1977 to June 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision of the RO that granted 
service connection for degenerative cervical spine, C4-C5, 
evaluated as 0 percent (noncompensable) disabling effective 
July 22, 2003.

In September 2005, the veteran withdrew his prior request for 
a Board hearing, in writing.

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is unemployed, has submitted evidence of medical 
disability, and is claiming the maximum rating.  His inferred 
claim for a TDIU is referred to the RO for initial 
adjudication.

In October 2004, the veteran also raised the issues of 
entitlement to service connection for tension headaches and 
sleeping difficulties as secondary to his service-connected 
degenerative cervical spine, C4-C5.  As those issues have not 
been adjudicated, they are referred to the RO for appropriate 
action.  


FINDING OF FACT

For the period from July 22, 2003, the veteran's degenerative 
cervical spine, C4-C5, has been manifested by limitation of 
flexion to 30 degrees, discomfort, and degenerative joint 
disease; severe limitation of motion, additional functional 
loss due to pain or repetitive use, incapacitating episodes, 
and doctor prescribed bed rest have not been demonstrated.


CONCLUSION OF LAW

For the period from July 22, 2003, the criteria for an 
initial disability rating of 20 percent for degenerative 
cervical spine, C4-C5, have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through April 2005 and May 2005 letters, the RO notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for the 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a determination in this case.  He had 
previously received all required notice regarding service 
connection, as well as the applicable rating criteria for an 
increased disability rating. A claim denied obviously does 
not entail the setting of a new disability rating or an 
effective date.  For any claim that is granted, disability 
ratings and effective dates will be set in future decisions 
by the RO.  Accordingly, the veteran is not harmed by any 
defect with regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo a VA examination in 
connection with the claim on appeal, a report of which is of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The RO has evaluated the service-connected degenerative 
cervical spine, C4-C5, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242, as initially 0 percent disabling.

During the course of this appeal, VA revised the criteria for 
evaluation of diseases and injuries of the spine, effective 
on September 26, 2003 (see 68 Fed. Reg. 51454-51456 
(August 27, 2003)).  VA has a duty to adjudicate the claim 
under the former criteria during the entire appeal period, 
and to consider the revised criteria for the period beginning 
on the effective date of the new provisions.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 10 percent evaluation is assigned for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, the combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is assigned 
for forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine is limited to 
170 degrees or less; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is assigned for favorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the cervical spine limited to 15 degrees or less.  A 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006).  

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the basis of incapacitating 
episodes over the past 12 months, or under the General Rating 
Formula (which provides the criteria for rating orthopedic 
disability, and authorizes separate evaluations of its 
chronic orthopedic and neurologic manifestations), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 10 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least one week, but less than two weeks, during the past 12 
months.  A 20 percent rating is warranted for incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12 months.  A 40 
percent rating is warranted for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12 months.  A maximum, 60 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

The notes following Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2006); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the RO has considered the veteran's claim for a 
higher initial disability rating under both the former and 
revised schedular criteria (see April 2005 statement of the 
case(SOC); as such, there is no due process bar to the Board 
doing likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

In evaluating the veteran's disability, the Board will 
consider not only the criteria of the currently assigned 
diagnostic code, but also the criteria of other potentially 
applicable diagnostic codes.  At the outset, however, the 
Board notes that, in the absence of any evidence of a 
fractured vertebra (or residuals thereof), or ankylosis of 
the cervical spine, consideration of former Diagnostic Codes 
5285 or 5287 (renumbered 5235 to 5243) for diseases and 
injuries of the spine is unnecessary.  

X-rays taken of the cervical spine in May 2003 revealed a 
loss of normal cervical spine lordosis, likely on the basis 
of muscular spasm.  Mild degenerative changes were noted at 
the C4-C5 level.

During a June 2004 VA examination, the veteran reported that 
he injured his neck in a motor vehicle accident in June 1978.  
Current symptoms included intermittent pain, which was 
relieved by medications, heat, and muscle relaxants.  The 
veteran denied any radiation of the pain, and denied any 
tingling or numbness of the upper or lower extremities.  On 
examination, range of motion of the cervical spine was to 30 
degrees on forward flexion and backward extension; to 40 
degrees on lateral flexion; and to 55 degrees on rotation.  
The examiner noted two areas of muscle spasm.  There was no 
objective evidence of any increase in pain with repetitive 
motions, or of any weakness, fatigue, or incoordination.
  
As previously noted, degenerative joint disease is evaluated 
on the basis of limitation of motion.  Diagnostic Code 5003.  

Under former Diagnostic Code 5290, slight limitation of 
motion of the cervical segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion of the 
cervical segment of the spine warrants a 20 percent 
evaluation.  A 30 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

In this case, the June 2004 examiner noted muscle spasms.  
Degenerative joint disease was minimal, and mild discomfort 
was noted.  Given the findings of the June 2004 VA 
examination, the limitation of flexion to 30 degrees meets 
the "greater than 15 degrees but not greater than 30 
degrees" criterion.  Therefore, the Board finds that the 
veteran's degenerative cervical spine, C4-C5, meets the 
criteria for an initial 20 percent disability rating under 
the General Rating Formula.  38 C.F.R. § 4.71a.

The evidence does not reflect that a disability rating in 
excess of 20 percent is warranted under any applicable 
criteria pertaining to the cervical spine.  Forward flexion 
of the cervical spine has not been shown at any time to be 
limited to 15 degrees or less, and the combined range of 
motion of the cervical spine has not been shown at any time 
to be limited to 170 degrees or less.  The limitation of 
motion is not more than "moderate" under the old criteria.  
The veteran has not had any periods of doctor prescribed bed 
rest.  No incapacitating episodes have been shown.  Neither 
have neurological deficits been associated with the veteran's 
degenerative cervical spine, C4-C5, to warrant any separate, 
compensable disability rating under other diagnostic codes.  
The veteran retains significant motion of the cervical spine, 
and thus does not have ankylosis.  As such, there is no basis 
for a disability evaluation in excess of 20 percent for the 
veteran's degenerative cervical spine, C4-C5, under the old 
or revised criteria.   See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2006).

VA outpatient records reflect no recent medical treatment for 
the veteran's service-connected degenerative cervical spine, 
C4-C5.

There is no showing that the veteran's service-connected 
disability has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently employed, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is in favor of an initial 10 
percent, but no higher, evaluation for the veteran's 
degenerative cervical spine, C4-C5.  Thus, staged ratings are 
inapplicable in this appeal.

	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability evaluation of 20 percent for the 
veteran's degenerative cervical spine, C4-C5, is granted.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


